COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-13-00036-CV
Style:                      In the Interest of R.N.W.


Date motion filed*:         February 22, 2013
Type of motion:             Motion to extend time for filing brief on appeal
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

         Appellant’s motion to extend time to file the brief is DISMISSED as moot. Because the record is
         not complete in this appeal, the brief is not yet due.

         Appellant is presumed indigent. The Harris County District Clerk is ORDERED to file the
         complete clerk’s record in this appeal within 5 days of the date of this order. No extensions will
         be granted. See TEX. R. APP. P. 35.3(c).

         Because this is a termination case, the Court is required to bring this appeal to final disposition
         within 180 days of the date the notice of appeal was filed so far as reasonably possible. See Tex.
         R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West Supp. 2012).
         For this reason, appellant’s attorney is informed that the brief will be due 20 days after the clerk’s
         record is filed, and no extensions of time to file the brief will be granted absent extraordinary
         circumstances. See TEX. R. APP. P. 38.6(d).

Judge's signature: /s/ Rebeca Huddle
                   Acting individually           Acting for the Court

                  Panel consists of ______________________________.

Date: February 27, 2013




November 7, 2008 Revision